Citation Nr: 0012837	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung disorder 
secondary to mustard gas exposure.  

2.  Entitlement to an increased (compensable) evaluation for 
chronic maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that determination, the RO denied claims for 
service connection for a lung condition secondary to mustard 
gas exposure and for an increased evaluation for chronic 
maxillary sinusitis.  

This matter was remanded by the Board in November 1997 and 
August 1998 for further development.  The Board is satisfied 
that the RO has complied with the Remand directives.  


FINDINGS OF FACT

1.  It is not shown that the veteran had full-body exposure 
to mustard gas in service.

2.  There was no current evidence of acute or chronic sinus 
or nasal disease.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
chronic maxillary sinusitis.  


CONCLUSIONS OF LAW

1.  The veteran does not have a lung disability due to 
exposure to mustard gas that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.316 (1999).  

2.  The criteria for a compensable disability evaluation for 
chronic maxillary sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 38 
C.F.R. § 4.97, Diagnostic Code 6513 (prior to October 7, 
1996), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mustard Gas

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  In view of the diagnoses of emphysema 
and chronic obstructive pulmonary disease (COPD), the Board 
finds that the veteran's claim for service connection for 
lung disability due to exposure to mustard gas is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) (for purposes 
of submitting a well- grounded claim relating to exposure to 
mustard gas under 38 C.F.R. § 3.316, the Board must assume 
that the lay testimony regarding exposure is true).  Id.  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  For veterans exposed 
to mustard gas, the initial burden [under section 5107(a)] is 
relaxed. 38 C.F.R. § 3.316 (1999).  Under this regulation, 
service connection is granted if the veteran has experienced: 
(1) full-body exposure, (2) to the specified vesicant agent, 
(3) during active military service, and (4) has subsequently 
developed the specified conditions.  This regulation does not 
require a medical nexus, but rather a nexus is presumed if 
the other conditions are met.  Pearlman v. West, supra. 

The veteran primarily contends that he developed a lung 
disability as a result of exposure to mustard gas during 
service.  Specifically, the veteran asserts that he was 
exposed to mustard gas while stationed at Navy Pier, Chicago, 
Illinois from March through April 1944.  The veteran 
maintains that superiors advised him that he was being 
exposed to mustard gas and to follow all instructions 
carefully.  The veteran contends that he underwent full body 
exposure to mustard gas in order to complete his combat gas 
mask drill.  The drill was conducted in a temporary tarpaper 
and wood-constructed chamber on the apron between Navy Pier 
and the adjoining thoroughfare.  

Service medical records are negative for complaints, 
findings, or diagnoses pertaining to a lung disorder.  In 
July 1945 it was noted that the veteran reported having had 
frequent colds with coughing and expectoration for the past 6 
years.  The diagnoses of sinusitis and tonsillitis were made.  

Private medical records dated in December 1977 reflect that 
the veteran was admitted to a clinic for complaints unrelated 
to a pulmonary disorder.  These records reflect a history of 
emphysema for which the veteran took medication, 
intermittently.  An X-ray of the chest dated in December 1997 
revealed, in pertinent part, bullous pulmonary emphysema.  
These records do not reflect a history of mustard gas 
exposure.  

In a letter of September 1992 the veteran stated that his 
doctor had attributed his emphysema to his service-connected 
sinusitis.  

A private medical record dated in August 1993 showed that the 
veteran had been evaluated for shortness of breath and that 
he had a history of COPD.  It was noted that the veteran had 
a history of cigarette smoking.  

The report of a VA compensation and pension examination 
(examination) dated in January 1994 revealed a history of 
severe COPD.  It was noted that the veteran had been a heavy 
smoker most of his life.  The veteran complained of a mild 
post-nasal drip which the veteran attributed to gas exposure.  
At the conclusion of an examination, the examiner diagnosed 
the veteran as having severe COPD.  In addition, the examiner 
suspected that most of the veteran's sputum problems 
originated from the COPD.  X-rays of the chest associated 
with the examination revealed irregular 3 centimeter opacity 
in the left lung apex.  It was noted that bronchogenic 
carcinoma was the diagnosis of exclusion.  The study also 
showed changes of bullous emphysema, bilaterally.  

In a statement dated in January 1997, a private physician, 
specializing in pulmonary disease, stated that the veteran 
had chronic COPD.  As to the etiology of such disorder, the 
doctor indicated that it was difficult to state the exact 
cause of the disease, but suggested that the disorder could 
have resulted from residual effects of gas exposure.  

In November 1997 and August 1998, the Board remanded this 
case to determine whether the veteran had been exposed to 
mustard gas. 

As indicated supra, the evidence establishes diagnoses of 
lung disorders, namely, emphysema and COPD.  These diseases 
are subject to service connection on a presumptive basis when 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service is shown.  38 C.F.R. § 
3.316(a)(2). 

Accordingly, what must be established is whether the veteran 
was, in fact, exposed to mustard gas.  In a correspondence 
dated in November 1993, the Department of Navy, Naval 
Research Laboratory (NLR) provided that it could not located 
the veteran's surname in NLR's chemical warfare scientific 
notebooks.  It was suggested that the National Peronnnel 
Records Center (NPRC) be contacted for information regarding 
the participation of servicemen in chemical warfare tests.  
In December 1997, the National Personnel Records Center 
(NPRC) reported that the veteran's personnel records failed 
to show evidence of the veteran's involvement in mustard gas 
testing.  In November 1999, the NPRC indicated that the 
morning reports of the veteran's unit were not of record.  

In that connection, the Board has considered the veteran's 
contentions in regard his alleged exposure to mustard gas.  
However, as evidenced by the reports of NLR and NPRC, there 
is no objective account of the veteran having been subjected 
to such exposure.  In the absence of convincing evidence 
showing that the veteran experienced full-body exposure to 
mustard gas in service, the Board concludes that service 
connection on a presumptive basis under 38 C.F.R. § 3.316 for 
lung disorder including emphysema and COPD is not warranted.

In the alternative, service connection for lung disease may 
be considered if there is competent medical evidence linking 
any of the current disorder to service.  The Board notes that 
the record is negative for any evidence of lung disability in 
service or until decades following service.  Importantly, the 
record is entirely devoid of any competent medical evidence 
or opinion relating any current lung disability to service or 
to any incident in service.  Thus, the only opinion linking 
any current lung disability to service is the opinion of the 
veteran.  But the veteran, as a lay person, is not competent 
to render such an etiological opinion, which requires medical 
expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence showing that the veteran's current lung 
disability is attributable to service or to an incident of 
service origin, the claim for service connection for a lung 
disability on a basis other than under the provisions of 38 
C.F.R. § 3.316 is not well grounded and must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Increased Rating

With respect to the claim for an increased rating for chronic 
maxillary sinusitis, the Board finds that the veteran's claim 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected sinusitis and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

In July 1949, the RO granted service connection for chronic 
maxillary sinusitis.  A noncompensable evaluation was 
assigned, which became effective in May 1949.  

In October 1993, the veteran filed a formal claim for an 
increased rating for the service-connected respiratory 
disability.  

The report of a VA examination dated in January 1994 revealed 
that the veteran was a former heavy smoker.  At the time of 
the examination, the veteran denied experiencing any allergic 
rhinitis or chronic sinusitis symptoms.  His only complaint 
was mild post-nasal drip.  On physical examination, the nose 
was normal.  The nasal septum was fairly straight, and the 
inferior turbinates were normal and vasoconstricted 
appropriately.  The examiner assessed the veteran as having 
nasal drip that was felt to possibly be physiologic.  The 
examiner noted that most of the veteran's sputum problems 
probably originated from his severe COPD.  

A private statement of services and payments dated in April 
1994 reveals, in pertinent part, charges for respiratory 
studies.  

At a December 1997 VA examination, the examiner noted that he 
could not find any objective evidence supporting a diagnosis 
of maxillary sinusitis.  The veteran denied having had a 
sinus infection and denied having headaches.  There were no 
complaints of constant drainage.  It was noted that the 
veteran was prescribed Vancenase nasal spray for allergies.  
It was noted that computed axial tomography (CAT) scan of the 
sinuses was negative and that there was no evidence of any 
mucosal membrane thickening or other disease in the sinuses.  
The external nose and nasal vestibule were normal. The 
examiner observed that the septum was essentially midline 
with a slight amount of deviation to the left.  The 
turbinates, meati, and floor of the nose were normal.  The 
mucosa of the internal nose was also normal.  A fibroscopic 
evaluation of the internal nose was negative for any evidence 
of any type of chemical or other ulcerations, abrasions, or 
crusting.  There was no evidence of any abnormality in the 
larynx.  The examiner concluded that there was no evidence of 
acute or chronic sinus or nasal disease.  There was probable 
mild allergic rhinitis.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

The veteran's chronic maxillary sinusitis is evaluation under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  During the 
pendency of the appellant's appeal, the VA revised the 
criteria for rating the respiratory system, including 
diseases of the nose and throat, effective October 7, 1996. 
61 Fed. Reg. 46,727 (1996).  As a result, DC 6501 was 
discontinued, and now, 38 C.F.R. § 4.97 includes new rating 
criteria for chronic rhinitis and frontal and maxillary 
sinusitis, which may be found at Diagnostic Codes 6512, 6513, 
and 6522.  Effective October 7, 1996, frontal and maxillary 
sinusitis and allergic rhinitis are to be evaluated under the 
General Rating Formula for Sinusitis and the General Rating 
Formula for Allergic Rhinitis. 61 Fed. Reg. 46,720 (1996) 
(codified at 38 C.F.R. § 4.97, Diagnostic Codes 6512, 6513, 
and 6522).  According to the General Rating Formula for 
Sinusitis, Diagnostic Codes 6510 through 6514 are to apply 
the same diagnostic criteria.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. at 308, 312-313.  Pursuant to the August 1998 
remand, the RO re-evaluated the service-connected respiratory 
disability based on the revised and new regulations as 
provided in a November 1999 Supplemental Statement of the 
Case.  

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6511, provided that chronic 
ethmoid sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation was warranted.  

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows: 
a noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

The Board has considered the evidence and finds that the 
assignment of a higher disability evaluation for chronic 
maxillary sinusitis is not warranted.  Despite the veteran's 
representations that the symptoms associated with the 
sinusitis are more disabling than currently evaluated, the 
current medical examinations are unremarkable with respect to 
any clinical findings pertaining to the disability.  In fact, 
the examiners attributed the veteran's respiratory symptoms 
to nonservice connected disabilities: COPD and mild allergic 
rhinitis.  Notably, the 1997 examiner concluded that there 
was no evidence of acute or chronic sinus or nasal disease.  
In light of the above, the Board finds that the service-
connected chronic maxillary sinusitis is not symptomatic.  
Therefore, the veteran does not meet the criteria for a 
higher disability evaluation under either the old or new 
criteria.  DC 6513 (prior to October 7, 1996), (1999).  
Accordingly, the evidence does not establish that the 
veteran's disability picture more nearly approximates the 
criteria for the next highest disability evaluation under 
either criterion.  38 C.F.R. § 4.7.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his sinusitis has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for chronic maxillary sinusitis is 
denied.  

Service connection for lung disability due to exposure to 
mustard gas is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

